COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DEANDER & FELHABER, LP; DELTA                    §
 DISTRIBUTION & WAREHOUSE, INC.;
 F.C. FELHABER & CO., INC.; FCF                   §              No. 08-18-00209-CV
 HOLDINGS, LLC;
 FRANZ FELHABER, INDIVIDUALLY,                    §                Appeal from the
 AND FRANZ & MONICA FELHABER
 FAMILY LIMITED PARTNERSHIP,                      §               34th District Court

                       Appellants,                §            of El Paso County, Texas

 v.                                               §            (TC# 2011-DCV01519)

 PATRICIA A. MONTGOMERY, CPA,                     §

                       Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF DECEMBER, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.